                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


BRIAN DODD and
MARY ANNE FORD,

       Plaintiffs,

v.                                                      CASE NO. 8:18-cv-1352-T-23TGW

SAM JENKINS and
LEAPS PROGRAM,

      Defendants.
____________________________________/


                                            ORDER

       A July 20, 2018 order (Doc. 2) requires Dodd to amend the complaint to

include a “short and plain” statement of the alleged “employment discrimination.”

Dodd amends (Doc. 4) the complaint and moves (Doc. 5) for leave to proceed in

forma pauperis. Concluding that the amended complaint fails to remedy the

deficiencies identified by the July 20, 2018 order and fails to state a cognizable claim,

a September 9, 2018 report (Doc. 6) recommends denying Dodd’s motion to proceed

in forma pauperis, dismissing the amended complaint, and closing the case. More than

seventeen days has passed,* and Dodd maintains silence in response to Magistrate

Judge Wilson’s well-reasoned report. The report and recommendation (Doc. 6) is



       *
         A party served by mail with a report and recommendation has three additional days to
object. See Rule 6(d), Federal Rules of Civil Procedure.
ADOPTED and the amended complaint (Doc. 5) is DISMISSED WITHOUT

PREJUDICE. The clerk is directed to terminate any pending motion and to close

the case.

      ORDERED in Tampa, Florida, on October 15, 2018.




                                      -2-
